Title: To John Adams from Robert Wharton, 1798
From: Wharton, Robert
To: Adams, John



To the President of the United States—
1798

At a moment, when dangers threaten the peace and prosperity of the United States, when foreign insolence and rapine, have deeply wounded our national honor, and injured our lawful commerce, it is presumed the Mayor, Aldermen, and Citizens of the City of Philadelphia will not be unwelcome, when they come forward to assure you of their perfect approbation of your administration & their entire confidence in your wisdom, integrity and, patriotism.
While we admire the prudence, and moderation, with which our Government has received the unproked aggressions of France, and the Sincerity and Equity of your endeavors to conciliate her friendship, we feel the independent pride of Americans, in your dignity and firmness; as we are satisfied that nothing has been wanting on your part to preserve to us the blessings of Peace, and Safety, we prepare to meet with fortitude the consequences that may follow the failure of your exertions—Confident that our Government, has been just and impartial in her dealings with all nations, and grateful for the happiness and prosperity we have enjoyed under it in the days of tranquility, we do not hesitate to promise it our utmost support assistance in the time of difficulty and need
Presiding over the councils of your Country, in a most eventful crisis, we hope, and trust, you will find a fixed and energetic Support in the people of America permit us to congratulate you on the prospect of unanimity, that now presents itself to the hopes of every American—and on the spirit of independence and patriotism, that is rapidly rising in so active exertion, and to offer a sincere prayer, that while you continue to serve your Country with wisdom and fidelity you may never find her ungrateful—
